--------------------------------------------------------------------------------

Exhibit 10.1 


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (hereinafter "this Agreement") is made effective as of
January 11, 2010 (the “Contract Date”), between Mediware Information Systems,
Inc., (hereinafter "the Company") and Michael Martens (hereinafter the
“Executive").  The Executive’s employment with the Company shall begin on
February 10, 2010 (the “Effective Date”).


WHEREAS, the Company and the Executive desire that the Executive become the
Company’s Chief Financial Officer.


NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements herein set forth, the Company and the Executive hereby
agree as follows:


1. Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve as the Company’s Chief Financial Officer, or in
such other capacity as the parties may mutually agree. The Executive agrees to
perform such services customary to such office as shall from time to time be
assigned to him by the Chief Executive Officer or his designee.  The Executive
further agrees to use his best efforts to promote the interests of the Company
and to devote his full energies to the business and affairs of the Company.
 
2. Term of Employment. The employment hereunder shall be for a term of
thirty-six months commencing on the Effective Date hereof and ending thirty-six
months after the Effective Date hereof (the "'Expiration Date"), unless
terminated earlier pursuant to Paragraph 4 of this Agreement (the "Term of
Employment"). This Agreement shall automatically renew for successive terms of
one (1) year (each a "Renewal Term") commencing on the first day immediately
following the Expiration Date, unless such renewal is objected to by either the
Company or the Executive by giving at least 90 days prior written notice prior
to the scheduled Expiration Date. In the event of such renewal, the last day of
each successive Renewal Term shall be deemed the Expiration Date.


3. Compensation and Other Related Matters.


(a) Salary. As compensation for services rendered hereunder, the Executive shall
receive an Annual Base Salary of two hundred thousand dollars ($200,000), which
salary shall be paid in accordance with the Company's then prevailing payroll
practices for its executives and shall be subject to review annually by the
Chief Executive Officer of the Board of Directors.


(b) Bonus.  For the period from the Effective Date through June 30, 2010, the
Executive shall be eligible to receive an annual cash bonus of up to
[$100,000*(N/366)] where N equals the number of days from the Effective Date
through June 30, 2010 (the “First Annual Bonus”).  For each fiscal year,
thereafter, the Executive shall be eligible to receive an Annual Bonus of up to
50% of Executive’s Annual Base Salary.  The bonus will be paid only if
Executive  for achieves objectives established by the Company, subject to the
discretion of the Chief Executive Officer and the Board of Directors.  The
bonus, if any, would be payable after the conclusion of the annual audit.
Executive shall only earn the bonus if he is an active employee as of the date
the bonus is to be paid.
 
(c) Stock Options. Subject to the approval of the Company's Board of Directors,
the Executive shall be granted 30,000 non-qualified options (the "Options") to
purchase shares of the Company's Common Stock, par value $.10 per share (the
"Stock"), under a Company stock option plan. The Options shall be subject to the
terms of the applicable Company stock option plan and the Executive's Stock
Option Agreement (the "Option Agreement"), attached hereto as Exhibit "A". In
addition to the terms set forth in the Option Agreement (provided that this
Agreement shall govern the Options in the event of any conflict between this
Agreement and the Option Agreement), the Company and the Executive agree as
follows:


 
(i)
Vesting. Subject to continued employment of the Executive, the Options shall
vest and become exercisable as follows: Seven thousand five hundred (7,500)
Options shall become exercisable on each of the first, second, third and fourth
anniversary of the Effective Date.



 
(ii)
Exercise. The Options shall be exercisable at a price equal to Fair Market Value
(as defined in the Plan) on the Effective Date of this Agreement. The Options
shall be exercisable (after vesting) for five years from the Effective Date.



(d) Performance Options.  Subject to the approval of the Company's Board of
Directors, the Executive shall be granted 25,000 non-qualified performance
options (the "Performance Options") to purchase shares of the Company's Common
Stock, par value $.10 per share (the "Stock"), under a Company stock option
plan. The Options shall be subject to the terms of the applicable Company stock
option plan and the Executive's Stock Option Agreement (the "Option Agreement
2"), attached hereto as Exhibit "B". In addition to the terms set forth in the
Option Agreement 2 (provided that this Agreement shall govern the Options in the
event of any conflict between this Agreement and the Option Agreement), the
Company and the Executive agree as follows:

 
 

--------------------------------------------------------------------------------

 

 
(i)
Vesting.  Subject to the continued employment of the Executive, the Performance
Options shall vest and become exercisable as follows:



 
a.
Up to 8,333 options (or a pro rata portion thereof) shall vest on the first
anniversary of the Effective Date if, but only if, the Executive achieves
performance objectives as established by the Chief Executive Officer and the
Board of Directors;



 
b.
Up to 8,333 options (or a pro rata portion thereof) shall vest on the second
anniversary of  Effective Date if, but only if, the Executive achieves
performance objectives as established by the Chief Executive Officer and the
Board of Directors; and



 
c.
Up to 8,334 options (or a pro rata portion thereof) shall vest on the third
anniversary of the Effective Date if, but only if, the Executive achieves
performance objectives as established by the Chief Executive Officer and the
Board of Directors.



 
(ii)
Exercise. The Performance Options shall be exercisable at a price equal to Fair
Market Value (as defined in the Plan) on the Effective Date of this Agreement.
The Performance Options shall be exercisable (after vesting) for five years from
the Effective Date.



 
(iii)
Forfeiture.  The Performance Options that are to vest pursuant to the terms of
this Paragraph 3 shall vest upon approval by the Chief Executive and the Board
of Directors of the performance objectives.  All Performance Options that do not
vest as provided in subsections (i) a., (i) b. and (i) c above shall be forfeit.



(e) Other Benefits. The fringe benefits, perquisites and other benefits of
employment, including four (4) weeks vacation each year, to be provided to the
Executive shall be equivalent to such benefits and perquisites as are provided
to other employees of the Company as amended from time to time.


(f) Reimbursement. Subject to policies established from time to time by the
Company, the Company shall reimburse Executive for the reasonable expenses
incurred by him in connection with the performance of his duties hereunder,
including but not limited to, travel expenses and entertainment expenses, for
which the Executive shall account to the Company in a manner sufficient to
conform to Company policy and Internal Revenue Service requirements.


4. Termination.


(a) Disability. If, as a result of the incapacity of the Executive due to
physical or mental illness, the Executive is unable to perform substantially and
continuously the duties assigned to him hereunder for a period of three (3)
consecutive months or for a non-consecutive period of nine (9) months during the
Term of Employment, the Company may terminate his employment for "Disability"
upon thirty (30) days prior written notice to the Executive.


(b) Death. The Executive's employment shall terminate immediately upon the death
of the Executive.


(c) Cause. The Company shall be entitled to terminate the Executive's employment
for "Cause." Termination by the Company of the employment of the Executive for
"Cause" shall mean termination based upon (i) the willful failure by the
Executive to follow directions communicated to him by the Chief Executive
Officer or his designee; (ii) the willful engaging by the Executive in conduct
which is materially injurious to the Company, monetarily or otherwise; (iii) a
conviction of, a plea of nolo contendere, a guilty plea or confession by the
Executive to an act of fraud, misappropriation or embezzlement or to a felony;
(iv) the Executive's habitual drunkenness or use of illegal substances; (v) a
material breach by the Executive of this Agreement; or (vi) an act of gross
neglect or gross misconduct which the Company deems in good faith to be good and
sufficient cause.  Executive hereby represents and warrants that he has never
been convicted of an act of fraud, misappropriation, embezzlement or a felony,
and Executive further warrants that during the Term of this Agreement, he will
give the Company immediate notice of any charge against the Executive relating
to any of the foregoing.


(d) Termination Without Cause. The Executive shall have the right to terminate
the Executive's employment without cause at any time upon one ninety days prior
written notice.  The Company shall have the right to terminate the Executive’s
employment without cause at any time upon written notice.  The giving of notice
by either party pursuant to Paragraph 2 to prevent the renewal of this Agreement
shall not be deemed a termination of Executive’s employment without cause.


5. Compensation Upon Termination or During Disability


(a) Disability. During any period that the Executive fails to perform his
full-time duties with the Company for a three-month period as a result of
incapacity due to physical or mental illness (the "Disability Period"), the
Executive shall continue to receive his Annual Base Salary at the rate set forth
in Paragraph 3(a) of this Agreement, less any compensation payable to the
Executive under the applicable disability insurance plan of the Company during
the Disability Period, until this Agreement is terminated pursuant to Paragraph
4(a) hereof. Thereafter, or in the event the Executive's employment shall be
terminated by reason of his death, the Executive's benefits shall be determined
under the Company's insurance and other compensation programs then in effect in
accordance with the terms of such programs and the Company shall have no further
obligation to the Executive under this Agreement.

 
 

--------------------------------------------------------------------------------

 

(b) Death. In the event of the Executive's death, the Executive's beneficiary
shall be entitled to receive the Executive's Annual Base Salary at the rate set
forth in Paragraph 3(a) of this Agreement until the date of his death.
Thereafter, the Company shall have no further obligation to the Executive or the
Executive's beneficiary under this Agreement.


(c) Cause. If the Executive's employment shall be terminated by the Company for
"Cause" as defined in Paragraph 4(c) of this Agreement, the Company shall
continue to pay the Executive his Annual Base Salary at the rate set forth in
Paragraph 3(a) of this Agreement through the date of termination of the
Executive's employment. Thereafter, the Company shall have no further obligation
to the Executive under this Agreement.


(d) Termination Without Cause. If the Executive terminates his employment
pursuant to Paragraph 4(d), the Executive shall be entitled to receive
Executive’s Annual Base Salary at the rate set forth in Paragraph 3(a) of this
Agreement until the date Executive’s employment ends.  Thereafter the Company
shall have no obligation to Executive.  If the Company voluntarily terminates
the Executive's employment with the Company pursuant to Paragraph 4(d) of this
Agreement, the Company shall until the earlier of the three month anniversary of
the termination of employment or the commencement of Executive’s employment at a
successor employer, pay the Executive an amount equal to three months of the
Executive's then current Annual Salary, payable in three equal monthly
installments. Additionally, until the earlier of the three month anniversary of
the termination of employment, or the commencement of the provision of health
benefits to the Executive by a successor employer, the Executive will continue
to receive the same coverage of health insurance as immediately before the date
of the termination, at the expense of the Company. Thereafter, the Executive
acknowledges that the Company shall have no further obligation to the Executive
under this Agreement.  Notwithstanding the foregoing, the Company shall only be
obligated to make the payments set forth in this section after the Executive
delivers to the Company an executed Release and Severance Agreement, which shall
be substantially in the form of Employer’s standard Release and Severance
Agreement for all employees, with such changes therein or additions thereto as
needed under then applicable law to give effect to its intent and
purpose.  After the Executive is no longer receiving benefits from Mediware, the
Executive shall be eligible for COBRA at Executive’s own expense in accordance
with applicable law.


(e) Acquisition or Sale of Company. If a third party described in Paragraph 5(f)
of this Agreement terminates the Executive due to "an acquisition or sale of the
Company", as described in Paragraph 5(f) below, the Company shall pay the
Executive an amount equal to six months of Executive's Annual Base Salary at the
rate in effect at the date of termination of the Executive's employment during
the period of the Executive's employment, payable in six equal monthly
installments. Until the earlier of the six months after the termination of
employment, or the commencement of the provision of health benefits to the
Executive by a successor employer, the Executive will continue to receive the
same coverage of health insurance as immediately before the date of the
termination, at the expense of the Company. Thereafter, the Executive
acknowledges that the Company shall have no further obligation to the Executive
under this Agreement.  Notwithstanding the foregoing, the Company shall only be
obligated to make the payments set forth in this section after the Executive
delivers to the Company an executed Release and Severance Agreement, which shall
be substantially in the form of Employer’s standard Release and Severance
Agreement for all employees, with such changes therein or additions thereto as
needed under then applicable law to give effect to its intent and purpose; and
after delivery to the Company of a resignation from all offices, directorships
and fiduciary positions with the Company, its affiliates and employee benefit
plans.


(f) Definition. For purposes hereof, "an acquisition or sale of the Company" to
or by "a third party" shall mean the occurrence of any transaction or series of
transactions which within a six (6) month period result in (i) greater than
fifty percent (50%) of the then outstanding shares of Common Stock of the
Company (for cash, property including, without limitation, stock in any
corporation or other third party legal entity, indebtedness or any combination
thereof) have been redeemed by the Company or purchased by a third party not
previously affiliated with the Company, or exchanged for shares in any other
corporation or other third party legal entity not previously affiliated with the
Company, or any combination of such redemption, purchase or exchange, (ii)
greater than fifty percent (50%) in book value of the Company's gross assets are
acquired by a third party not previously affiliated with the Company (for cash,
property including, without limitation, stock in any corporation whether or not
unaffiliated with the Company, indebtedness of any person or any combination
thereof), or (iii) the Company is merged or consolidated with another private or
public corporation or other third party legal entity and the former holders of
shares of Common Stock of the Company own less than 25% of the voting power of
the acquiring, resulting or surviving corporation or other third party legal
entity. For the purposes hereof a director or officer of the Company shall be
considered "affiliated with the Company."


6. Confidentiality and Restrictive Covenants.


(a) The Executive acknowledges that:


(i) the business in which the Company is engaged is intensely competitive and
his employment by the Company will require that he have continual access to and
knowledge of confidential information of the Company, including, but not limited
to, the nature and scope of its products, the object and source code offered,
marketed or under development by the Company or under consideration by the
Company for development, acquisition, or marketing by the Company and the
documentation prepared or to be prepared for use by the Company (and the phrase
"by the Company" shall include other vendors, licensees or and resellers and
value-added resellers of the Company's products or proposed product) and the
Company's plans for creation, acquisition, improvement or disposition of
products or software, expansion plans, financial status and plans, products,
improvements, formulas, designs or styles, method of distribution, lists of
remarketing and value-added and other resellers customer lists and contact
lists, product development plans, rules and regulations, personnel information
and trade secrets of the Company, all of which are of vital importance to the
success of the Company's business, provided that Confidential Information will
not include information which has become publicly known otherwise than through a
breach by Executive of the provisions of this Agreement (collectively,
"Confidential Information");

 
 

--------------------------------------------------------------------------------

 

(ii)  the direct or indirect disclosure of any Confidential Information would
place the Company at a serious competitive disadvantage and would do serious
damage, financial and otherwise, to the Company's business;


(iii)  by his training, experience and expertise, the Executive's services to
the Company will be special and unique; and


(iv)  if the Executive leaves the Company's employ to work for a competitive
business, in any capacity, it would cause the Company irreparable harm.


(b)  Covenant Against Disclosure. The Executive therefore covenants and agrees
that all Confidential Information relating to the business products and services
of the Company, any subsidiary, affiliate, seller or reseller, value-added
vendor or customer shall be and remain the sole property and confidential
business information of the Company, free of any rights of the Executive. The
Executive further agrees not to make any use of the confidential information
except in the performance of his duties hereunder and not to disclose the
information to third parties, without the prior written consent of the Company.
The obligations of the Executive under this Paragraph 6 shall survive any
termination of this Agreement. The Executive agrees that, upon any termination
of his employment with the Company, all Confidential Information in his
possession, directly or indirectly, that is in written or other tangible or
readable form (together with all duplicates thereof) will forthwith be returned
to the Company and will not be retained by the Executive or furnished to any
third party, either by sample, facsimile, film, audio or video cassette,
electronic data, verbal communication or any other means of communication.


(c)  Non-competition. The Executive agrees that, during the Term of Employment
and for a period of one (1) year following the date of termination of the
Executive's employment with the Company, the Executive will not own, manage,  or
be connected as an officer, employee or director with, or aid or assist anyone
else in the conduct of, any entity or business which competes with any business
conducted by the Company or any of its subsidiaries or affiliates, in the United
States, Canada and the UK and any other area where such business is being
conducted on the date the Executive's employment is terminated hereunder.
Notwithstanding the foregoing the Executive's ownership of securities of a
public company engaged in competition with the Company not in excess of five
(5%) percent of any class of such securities shall not be considered a breach of
the covenants set forth in this Paragraph 6.


(d)  Further Covenant. Until the date which is one (1) year after the date of
the termination of the Executive's employment hereunder for any reason, the
Executive will not, directly or indirectly, take any of the following actions,
and, to the extent the Executive owns, manages, operates, controls, is employed
by or participates in the ownership, management, operation or control of, or is
connected in any manner with, any business of the type and character engaged in
and competitive with that conducted by the Company or any of its subsidiaries or
affiliates during the period of the Executive's employment, the Executive
will  not encourage or participate in any of the following actions on behalf of
such business:


(i) persuade or attempt to persuade any customer of the Company or any seller,
reseller or value-added vendor of the Company or of its products to cease doing
business with the Company or any of its subsidiaries or affiliates, or to reduce
the amount of business it does with the Company or any of its subsidiaries or
affiliates;


(ii) solicit for himself or any entity the business of (A) any customer of the
Company or any of its subsidiaries or affiliates, or (B) any seller, reseller
or-value-added vendor of the Company, or of its products, or (C) solicit any
business from a customer which was a customer of the Company or any of its
subsidiaries or affiliates within six months prior to the termination of the
Executive's employment; and


(iii) persuade or attempt to persuade any employee of the Company or any of its
subsidiaries or affiliates or any individual who was an employee of the Company
or any of its subsidiaries or affiliates, at any time during the six-month
period prior to the Executive's termination of employment , to leave the employ
of the Company or any of its subsidiaries or affiliates.


7. Intellectual Property. The Executive hereby agrees that any and all (i)
software, object code, source code, and documentation, (ii) any improvements,
inventions, discoveries, formulae, processes, methods, know-how, confidential
data, patents, trade secrets, (iii) Food and Drug Administrative ("FDA")
applications seeking approval by the FDA, information contained in the Forms
510-k of the FDA and approvals from FDA, and (iv) other proprietary information
made, developed or created by the Executive (whether at the request or
suggestion of the Company or otherwise, whether alone or in conjunction with
others, and whether during regular working hours of work or otherwise) during
the period of his employment with the Company, which may be directly or
indirectly useful in, or relate to, the business being carried out by the
Company or any of its subsidiaries or affiliates, shall be promptly and fully
disclosed by the Executive to the Board of Directors and shall be the Company's
exclusive property as against the Executive, and the Executive shall promptly
deliver to the Board of Directors of the Company all papers, drawings, models,
data and other material relating to any invention made, developed or created by
him as aforesaid.

 
 

--------------------------------------------------------------------------------

 

The Executive shall, upon the Company's request and without any payment
therefor, execute any documents necessary or advisable in the opinion of the
Company's counsel to direct issuance of patents, copyrights and FDA applications
or approvals of the Company with respect to such inventions or work product or
improvements or enhancements as are to be the Company's exclusive property as
against the Executive under this Paragraph 7 or to vest in the Company title to
such inventions as against the Executive, the expense of securing any such
patent or copyright, to be borne by the Company.


8. Breach by Employee. Both parties recognize that the services to be rendered
under this Agreement by the Executive are special, unique and extraordinary in
character, and that in the event of a breach by Employee of the terms and
conditions of the Agreement to be performed by him, then the Company shall be
entitled, if it so elects, to institute and prosecute proceedings in any court
of competent jurisdiction, either in law or in equity, to enforce the specific
performance thereof by the Executive. Without limiting the generality of the
foregoing, the parties acknowledge that a breach by the Executive of his
obligations under Paragraphs 6 or 7 would cause the Company irreparable harm,
that no adequate remedy at law would be available in respect thereof and that
therefore the Company would be entitled to seek injunctive relief with respect
thereto.


9. Arbitration. Without precluding acting to obtain specific performance and/or
injunctive relief pursuant to Paragraph 9 above, in the event of any dispute
between the parties hereto arising out of or relating to this Agreement or the
employment relationship, including, without limitation, any statutory claims of
discrimination, between the Company and the Executive (except any dispute with
respect to Paragraphs 6 and 7 hereof), such dispute shall be settled by
arbitration in the City of Kansas City, State of Kansas, in accordance with the
National Rules for the Resolution of Employment Disputes then in effect of the
American Arbitration Association. The parties hereto agree that the arbitral
panel shall also be empowered to grant injunctive relief to a party, which may
be included in any award. Judgment upon the award rendered, including injunctive
relief, may be entered in any court having jurisdiction thereof. Notwithstanding
anything herein to the contrary, if any dispute arises between the parties under
Paragraphs 6 or 7, neither the Executive nor the Company shall be required to
arbitrate such dispute or claim, but each party shall have the right to
institute judicial proceedings the courts located in the City of Kansas City and
the state of Kansas. If such judicial proceedings are instituted, the parties
agree that such proceedings shall not be stayed or delayed pending the outcome
of any arbitration proceeding hereunder.


10. Miscellaneous.


(a) Successors; Binding Agreement. This Agreement and the obligations of the
Company hereunder and all rights of the Executive hereunder shall inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns, provided, however, that the duties of
the Executive hereunder are personal to the Executive and may not be delegated
or assigned by him.  By entering into this Agreement, the Executive’s prior
employment agreement with the company is hereby terminated.


(b) Notice. All notices of termination and other communications provided for in
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered by hand, delivered by an express delivery (one day service),
delivered by telefax and confirmed by express mail or one day express delivery
service, or mailed by United States registered mail, return receipt requested,
addressed as follows:


If to the Company:
Mediware Information Systems, Inc.
11711 West 79th Street
Lenexa, KS  66214
 
If to the Executive:
Michael Martens



or to such other address as either party may designate by notice to the other,
which notice shall be deemed to have been given upon receipt.


(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Kansas without regard to the conflict
of law rules thereof.


(d) Waivers. The waiver of either party hereto of any right hereunder or of any
failure to perform or breach by the other party hereto shall not be deemed a
waiver of any other right hereunder or of any other failure or breach by the
other party hereto, whether of the same or a similar nature or otherwise. No
waiver shall be deemed to have occurred unless set forth in writing executed by
or on behalf of the waiving party. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.


(e) Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall otherwise remain in full force and effect.
Moreover, if any one or more of the provisions contained in this Agreement is
held to be excessively broad as to duration, scope or activity, such provisions
shall be construed by limiting and reducing them so as to be enforceable to the
maximum extent compatible with applicable law.



--------------------------------------------------------------------------------


 
(f) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.


(g) Entire Agreement. This Agreement (including the applicable restricted stock
agreements) sets forth the entire agreement and understanding of the parties in
respect of the subject matter contained herein, and supersedes all prior
agreements (including the prior employment agreements), promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of either party in respect
of said subject matter.


(i) Headings Descriptive. The headings of the several paragraphs of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any of this Agreement.


(j) Capacity. The Executive represents and warrants that he is not a party to
any agreement that would prohibit him from entering into this Agreement or
performing fully his obligations hereunder.


IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first written above.


EXECUTIVE:
  MEDIWARE INFORMATION SYSTEMS, INC:              
By:
   
Michael Martens
 
Name:
T. Kelly Mann
   
Title:
President & Chief Executive Officer

 
 

--------------------------------------------------------------------------------